In an action for rent under a renewed lease, order denying plaintiff’s motion for summary judgment reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The judgment in the prior action between the same parties (President and Directors of Manhattan Co. v. Parker, 250 App. Div. 784) is res judicata and, therefore, defendant is estopped from attacking the validity of the renewal of the lease on the ground of fraud. (Schuylkill Fuel Cory. v. Nieberg Realty Corp., 250 N. Y. 304.) Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.